Citation Nr: 1601842	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.  He died on February [redacted], 2009.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Appellant appeared at hearings before a Decision Review Officer in December 2012, and before the undersigned Veterans Law Judge in September 2015. 


FINDINGS OF FACT

1.  A September 2009 rating decision denied service connection for the cause of the Veteran's death on the grounds that he was not exposed to herbicides during his service.  The decision was not appealed and is now final.

2.  Evidence received since September 2009 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  The primary cause of the Veteran's death was lung cancer, a disability that has been linked to exposure to herbicides.  

4.  The evidence of record is in equipoise as to whether the Veteran was exposed to herbicides during active service. 

5.  A disability of service origin is shown to have been the principal cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 2009 RO decision, which denied the Appellant's claim of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The criteria to reopen the claim of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The Veteran is presumed to have developed lung cancer as a result of his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  As the Veteran's lung cancer was presumptively incurred in service and subsequently caused his death, the criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.159, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Appellant originally filed a claim of service connection for the cause of the Veteran's death in April 2009, asserting that the lung cancer which caused the Veteran's death was the result of exposure to non-tactical herbicides while serving at Ubon Royal Thai Air Force Base from February 1967 to February 1968.   

By way of background, VA has determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Royal Thai Air Force Bases, including Ubon.  If a U.S. Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.

In September 2009, the RO denied the claim, determining that the Veteran's duties as an aircraft repairman did not regularly take him to the perimeter of the base where herbicides were used.  The Appellant was notified of the decision and her appellate rights by an October 2009 letter.  She did not initiate an appeal.  As a result, the September 2009 rating decision is final.  38 U.S.C.A. § 7105(c)(West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the September 2009 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since September 2009, the Appellant has submitted a lay statement from a member of the Veteran's unit, indicating that the Veteran often crossed the perimeter of the base during off-duty hours.  The Appellant has testified that the Veteran wrote to her at the time of his Thailand service and told her of his travels to and from Ubon.  Additionally, during the December 2012 DRO hearing, the Appellant's representative asserted that the Veteran's duty station was located very close to the base perimeter.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran may have been exposed to herbicides while serving in Thailand from 1967 to 1968, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  





Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

VA has determined that there was significant use of herbicides on the fenced-in perimeters of Royal Thai Air Force Bases intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). 

The Veteran's primary cause of death was lung cancer, a disease that has been linked to exposure to herbicides.  38 C.F.R. § 3.309(e).  Accordingly, if he was exposed to an herbicide agent during military service, presumptive service connection is warranted for the cause of his death.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The available service records do not contain affirmative evidence showing that the veteran served as a military policeman or that he had a duty station on the base perimeter while stationed at Ubon Royal Thai Air Force Base, Thailand.  However, the Appellant's representative asserts that the Veteran's duty station on the flight line was located near the perimeter.  

The Appellant also asserts that the Veteran told her that he often crossed the perimeter during his off-duty hours to visit the nearest town or view the Thai countryside.   The Appellant argues that these frequent trips in, over, and around the perimeter exposed to the Veteran to herbicides.  She has submitted a letter from one of the Veteran's fellow servicemembers, attesting to his frequent trips across the perimeter of the base.  There is nothing in the record which diminishes the credibility of these lay statements.  

Resolving reasonable doubt in favor of the Appellant, and considering the length of the Veteran's service in Thailand, the Board finds that it is at least as likely as not that the Veteran's duties and activities, including his many trips outside the base during his time stationed at Ubon Royal Thai Air Force Base, exposed him to herbicides. 


In summary, the evidence of record shows that the Veteran served in Thailand during the Vietnam era, the period in which VA has acknowledged that herbicide agents were used near the air base perimeter at Ubon Air Force Base.  The evidence establishes that after service discharge, the Veteran developed lung cancer, a disorder which has been linked to exposure to herbicides, which ultimately caused his death.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


